Citation Nr: 1042507	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disorder manifested 
by imbalance and vertigo/dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from July 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2005 and 
March 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The issue of service connection for a disorder manifested by 
imbalance and vertigo/dizziness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus 
is related to his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for 
service connection for tinnitus, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Where chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a condition 
when 1) a lay person is competent to identify the medical 
condition; 2) the lay person is reporting a contemporaneous 
medical diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the present appeal, the Veteran contends that he has tinnitus 
as a result of combat service in the Republic of Vietnam.  
Specifically the Veteran alleges that he was a radio operator 
with a Marine unit in Vietnam and was exposed to hazardous noise 
in performing his duties without proper ear protection.  He 
specifically relates the onset of tinnitus to an incident in 
March 1967 in which he was on patrol with his unit when they came 
under fire while crossing a rice paddy and he was struck in the 
eye/forehead area by a bullet or other projectile which hit his 
helmet and broke his glasses.  He blacked out for a brief moment 
and, when he came to, his ears were ringing and he had extreme 
discomfort in his left eye.  He states that, ever since this 
incident, he has had ringing in his ears.  He also states that he 
was exposed to loud noises as a radio operator from the normal 
and regular radio noises and from always being around helicopters 
helping to load and unload supplies and medivacs while with his 
unit on patrol.

First, the Board must consider the Veteran's claim of having been 
in combat in the Republic of Vietnam.  In the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States during 
a period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and to that end shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

A review of the Veteran's DD 214 shows that the Veteran served 
with the Marines in the Republic of Vietnam.  His military 
occupational specialty (MOS) was Field Radio Operator.  He was 
awarded a Purple Heart for the incident in which he injured his 
eye, which is indicative of combat service.  Thus, the evidence 
clearly establishes that the Veteran was a combat veteran, and he 
is entitled to application of the combat presumption.  

Further, the Board finds that the Veteran's lay statements are 
consistent with the circumstances, conditions and hardships of 
service in the Republic of Vietnam and thus are satisfactory lay 
evidence of service incurrence of acoustic trauma and the onset 
of tinnitus in service.  Thus, there must be clear and convincing 
evidence to the contrary that the Veteran's tinnitus was not 
incurred in service to rebut the presumption.

In this regard, the Board finds that the evidence is not clear 
and convincing and that the presumption is not rebutted.  
Initially, the Board acknowledges that the Veteran is competent 
to give lay evidence about what he experienced; i.e., that he was 
exposed to loud noise in service and that he has had ringing in 
his ears since service.  Charles v. Principi, 16 Vet. App. 370 
(2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

The service treatment records are silent for any complaints of or 
treatment for tinnitus.  The Veteran's Report of Medical History 
relating to his separation examination in April 1969 is not a 
part of the service treatment records.  On the Report of Medical 
Examination, no finding of tinnitus was made.  

Consequently, the only evidence directly against the conclusion 
that the Veteran's tinnitus is related to service is the report 
of the August 2005 VA examination.  At this examination, the VA 
examiner opined that it is not at least as likely as not that the 
Veteran's tinnitus is related to military service because the 
Veteran had not reported difficulty hearing or experiencing 
tinnitus in his ears during his time in service, reported he has 
recognized a gradual increase in tinnitus over the past 10 to 15 
years, and reported occupational noise exposure since service as 
a farmer.  

However, the Veteran contends that he misunderstood the 
examiner's question about the onset of the ringing in his ears 
instead thinking that the examiner was asking about the start of 
treatment (i.e., when he first sought treatment for the ringing 
in his ears) which was 10 to 15 years prior to that examination.  
Consequently, the adequacy of the examiner's medical opinion has 
been brought into question.  Furthermore, the standard used by 
the examiner in rendering his opinion is merely a preponderance 
of the evidence, which is insufficient to overcome the 
requirement of clear and convincing evidence.

In contrast, the Veteran submitted a July 2006 statement from his 
private treating Ear, Nose and Throat specialist in which this 
physician opines that the Veteran's tinnitus is a direct result 
of the Veteran's noise exposure in the service (reported as noise 
from being a radio operator for forward air control and being 
around helicopters on a daily basis without ear protection).  
This physician, however, does not provide a complete rationale 
for his opinion, which affects the probative value of this 
evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(It is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a medical 
opinion.).  

After carefully reviewing the evidence of record and resolving 
all reasonable doubt in his favor, the Board finds that the 
Veteran's current tinnitus cannot be reasonably disassociated 
from his conceded in-service exposure to loud noises.  Although 
the VA examiner opined that the etiology of the Veteran's 
tinnitus was not likely noise exposure during military service, 
his opinion is questionably based upon a faulty report by the 
Veteran as to the onset of his symptoms.  Thus, the Veteran's 
report of onset in service and continuity of symptoms since 
service were not taken into consideration.  The Board finds no 
reason to find the Veteran's statements to be incredible.  

Given the above noted inaccuracies, the Board finds that the VA 
examiner's opinion has little to no probative value.  However, 
the private Ear, Nose and Throat specialist's opinion is also of 
questionable probative value.  Thus, when weighed against the 
Veteran's reported onset in service and continuity of 
symptomatology since service, the Board finds the evidence is at 
least in equipoise that the Veteran's tinnitus is related to his 
conceded noise exposure incurred in service.

Finally, the Board notes that the RO granted the Veteran service 
connection for bilateral hearing loss based on the same claim of 
noise exposure in the March 2006 rating decision.  The fact that 
the Veteran has been granted compensation for a service-related 
hearing loss adds to the credibility of his contention that his 
tinnitus is related to service because 'an associated hearing 
loss is usually present' with tinnitus.  The Merck Manual, Sec. 
7, Ch. 82, Approach to the Patient with Ear Problems.   

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the Veteran 
currently has tinnitus that was incurred during his active 
military service as a result of exposure to loud noises.  
Accordingly, service connection for tinnitus is warranted. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board remands the Veteran's claim for service connection for 
a disorder manifested by imbalance and vertigo/dizziness for 
additional development.  Specifically a VA Ear, Nose and Throat 
examination is required to obtain a definitive diagnosis of the 
Veteran's problems and to obtain a medical nexus opinion.

First, the Board notes that a definitive diagnosis is needed as 
the medical treatment records are unclear.  Private treatment 
records from 1997 show the Veteran was first thought to have 
viral labrynthitis.  However, subsequent treatment notes provide 
diagnoses of both Meniere's disease and benign paroxysmal 
positional vertigo (BPPV).  The Veteran's private Ear, Nose and 
Throat specialist only refers to this problem as "some 
imbalance."  (See July 2006 letter.)  Thus, on remand, an 
opinion should be obtained as to the most likely cause of the 
Veteran's problems with imbalance and vertigo/dizziness.

Second, a medical nexus opinion is needed as to whether this 
problem is related to the Veteran's military service and 
especially to the incident in March 1967 where the Veteran 
received injury to the left eye when his glasses broke after 
being hit with a bullet or other projectile in the head.  The 
examiner who conducted the August 2005 VA audiological 
examination specifically stated that an opinion regarding vertigo 
could not be made by the audiology department but that, rather, 
the Veteran would have to be seen by the VA ENT physician 
regarding this complaint.  No VA Ear, Nose and Throat examination 
or opinion was ever obtained, however.

For these reasons, remand is necessary.  In addition, as the 
Board is already remanding the Veteran's claim, additional 
development of VA and non-VA treatment records should be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a 
release form authorizing VA to obtain the treatment 
records of the private Ear, Nose and Throat physician 
who authored the July 2006 letter indicating 
treatment of the Veteran for "imbalance."  The 
Veteran should be advised that, in lieu of submitting 
a completed release form, he can submit these private 
medical treatment records to VA himself.  If the 
Veteran provides a completed release form, then the 
medical records identified should be requested.  All 
efforts to obtain these records, including follow-up 
requests, if appropriate, should be fully documented.  
The Veteran and his representative should be notified 
of unsuccessful efforts in this regard and afforded 
an opportunity to submit the identified records.  All 
such available records should be associated with his 
claims file.  

2.  Obtain the Veteran's medical records from the VA 
Medical Center in Sioux Falls, South Dakota, for 
treatment from April 2005 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.  All 
such available records should be associated with the 
claims file.  

3.  After all additional available evidence has been 
obtained, schedule the Veteran for a VA Ear, Nose and 
Throat examination.  The claims file must be provided 
to and reviewed by the examiner, who must indicate in 
his/her report that said review has been 
accomplished.

All necessary diagnostic tests/studies should be 
accomplished and the examiner should render a 
diagnosis of the most likely cause of the Veteran's 
complaints of vertigo/dizziness and imbalance (e.g., 
Meniere's disease or BPPV).  Then, after reviewing 
the claims file and examining the Veteran, the 
examiner should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 50 
percent probability) that any current diagnosed 
disorder relating to the Veteran's complaints of 
imbalance and vertigo/dizziness is related to any 
disease or injury incurred during service.  The 
examiner should specifically address whether any such 
diagnosed disorder is etiologically related to the 
incident in March 1967 when the Veteran was injured 
due to being hit in the helmet by a bullet or other 
projectile.  In rendering an opinion, the examiner 
must address the Veteran's statements as to a 
continuity of symptoms.  A complete rationale should 
be given for all conclusions and opinions expressed 
in a legible report.  

4.  After completing all additional development 
requested (including ensuring the adequacy of the 
examination report), the claim for service connection 
for a disorder manifested by imbalance and 
vertigo/dizziness should be readjudicated.  If such 
action does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the Veteran 
and his representative.  An appropriate period of 
time should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


